IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0269
                            Filed September 27, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CODY C. HAMMER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Nancy S. Tabor

and Mark R. Lawson, Judges.



      A defendant appeals the district court’s imposition of a consecutive

sentence. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.   Tabor, J.,

takes no part.
                                        2


VOGEL, Presiding Judge.

      I.     Background Facts and Proceedings

      Cody Hammer pled guilty to third-degree sexual abuse, in violation of Iowa

Code sections 709.1(1) and 709.4(1)(a) (2014), domestic abuse assault by

impeding airflow, in violation of section 708.2A(5), and false imprisonment, in

violation of section 710.7. The facts supporting Hammer’s guilty plea included

Hammer placing his ex-girlfriend in a choke-hold and binding her hands and feet

together using zip-ties.   The victim was able to free herself and instructed

Hammer to leave so as not to upset her young child. When the victim went

downstairs to do laundry, Hammer followed and sexually assaulted her.

      The district court imposed a sentence, including concurrent and

consecutive sentences, which amounted to a total of fifteen years in prison.

Hammer appeals claiming the court erred by considering his pretrial-release

revocation and failing to consider mitigating circumstances.

      II.    Scope of Review

      [T]he decision of the district court to impose a particular sentence
      within the statutory limits is cloaked with a strong presumption in its
      favor, and will only be overturned for an abuse of discretion or the
      consideration of inappropriate matters. An abuse of discretion will
      not be found unless we are able to discern that the decision was
      exercised on grounds or for reasons that were clearly untenable or
      unreasonable.

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

      III.   Sentencing

      The district court should “state on the record its reason for selecting the

particular sentence.” Iowa R. Crim. P. 2.23(3)(d). “This requirement includes

giving reasons for imposing consecutive sentences.”         State v. Barnes, 791
                                         3
N.W.2d 817, 827 (Iowa 2010). The reasons need not be detailed, though “at

least a cursory explanation must be provided to allow for appellate review.” Id.

The court considers a host of factors including nature of the offense, the

attending circumstances, the age, character and propensity of the offender, and

the chances of reform. Formaro, 638 N.W.2d at 725.

       At the sentencing hearing, the district court considered the evidence

presented, including the aggravated nature of the assault and the presence of a

young child; Hammer’s criminal history, including a pretrial-release revocation;

and witness statements.         The State recommended the sentences run

consecutively, the imposition of lifetime supervision, and a five-year no contact

order. The defense requested the sentences run concurrently. Regarding the

option of consecutive sentences, the district court stated,

       The Court also notes that you have not performed well under
       pretrial release in this case. And the Court also takes that into
       consideration as a reason for the sentence.
               The reasons for consecutive sentences under count one and
       count two are again, the aggravated prolonged nature of this
       incident, the fact that it occurred in front—that you did these acts in
       front of a four-year-old child, and the Court believes that
       consecutive sentences are necessary for the protection of the
       victim in this case and also for the protection of the community.

       The district court provided sufficient reasons to support its decision to

impose consecutive sentences. The record establishes the district court heard

from family members, who spoke to Hammer’s character, in addition to accepting

letters submitted on behalf of Hammer. There is no indication the district court

did not consider these statements of family relations and circumstances during

sentencing. See State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995) (“We do

not believe however, it is required to specifically acknowledge each claim of
                                        4


mitigation urged by a defendant.     Furthermore, the failure to acknowledge a

particular sentencing circumstance does not necessarily mean it was not

considered.”).

      Moreover, the record establishes Hammer’s pretrial-release revocation

was just one of a number of factors the court considered when determining

consecutive sentences were appropriate. The court stressed the severity of the

acts committed, the ongoing risk to the victim, and the need to protect the victim

and the community. Hammer’s inability to adhere to conditions of his pretrial

release indicate an indifference to the legal system and court services. The court

appropriately considered Hammer’s pretrial revocation during sentencing. See

State v. Grey, 514 N.W.2d 78, 79 (Iowa 1994) (finding no abuse of discretion

when the sentencing court considered the defendant’s prior record and the report

of his pretrial release supervisor). Accordingly, we find no abuse of discretion

and affirm the sentence imposed.

      AFFIRMED.